Citation Nr: 0724459	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  05-08 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial rating for degenerative joint 
disease (DJD) and degenerative disc disease (DDD) of the 
lumbar spine in excess of 10 percent.  

2. Entitlement to an initial compensable rating for prostatic 
hypertrophy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, had active 
service from December 1984 to January 2004.  

The veteran's initial claim for VA compensation benefits was 
received in July 2003.  This matter comes before the Board of 
Veterans' Appeals (Board) from a September 2003 decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas.  The case was ultimately 
transferred to the RO in Waco, Texas, and that office 
forwarded the appeal to the Board.  

In part, the September 2003 rating decision granted service 
connection for DJD and DDD of the lumbar spine, which was 
assigned an initial rating of 10 percent, and granted service 
connection for benign prostatic hypertrophy, which was 
assigned an initial noncompensable disability rating.  These 
grants were made effective January 2, 2004 (although that 
date was subsequently changed to January 1, 2004, by a March 
2004 rating decision).  

The veteran initiated an appeal by filing a notice of 
disagreement (NOD) in December 2003 which also addressed the 
initial ratings assigned for service-connected hearing loss 
and right knee disability, and all four issues were addressed 
in the January 2005 Statement of the Case (SOC).  However, in 
the veteran's substantive appeal, VA Form 9, of March 2005 he 
only addressed the claims for increased ratings for his 
service-connected prostate and lumbar disabilities, and did 
not address the issues of increased ratings for hearing loss 
and right knee disorders and, so, an appeal has not been 
perfected as to these last two issues.  

Also in the VA Form 9, the veteran raised a claim for an 
increased rating for his service-connected DDD of the 
cervical spine with a history of cervical strain.  This was 
denied by a June 2005 rating decision, to which no NOD was 
filed.  

So, the issues are now as stated on the title page.  


FINDINGS OF FACT

1.  The veteran does not have vertebral fracture, ankylosis 
or muscle spasm of the thoracolumbar spine, there are no 
neurological symptoms of radiculopathy, and flexion is not 
less than 60 degrees with the combined range of motion in all 
planes being 235 degrees, and he does not have incapacitating 
intervertebral disc syndrome (IVDS) episodes.  

2. The veteran's prostatic hypertrophy is manifest by 
nocturia with voiding of no more than three times nightly.  


CONCLUSIONS OF LAW

1. An initial disability rating in excess of 10 percent for 
service-connected DJD and DDD of the lumbar spine is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, Diagnostic Code 5292 (prior to 
September 23, 2002); Diagnostic Code 5243 (effective as of 
September 23, 2002); and Diagnostic Code 5237 (effective as 
of September 26, 2003).  

2. An initial 20 percent disability rating for service-
connected prostatic hypertophy is warranted.  38 U.S.C.A. 
§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 
4.7, 4.10, 4.21, Diagnostic Code 7527 (2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist 
claimants in substantiating VA claims.  38 U.S.C.A. §§ 5103, 
5103A and 38 C.F.R § 3.159.  But, VA is not required to 
provide a predecisional adjudication of what evidence is 
needed to grant a claim because "the duty to notify deals 
with evidence gathering, not analysis of already gathered 
evidence" nor is VA required to provide notice "upon 
receipt of every piece of evidence or information."  
Locklear v. Nicholson, 20 Vet. App. 410, 415 (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application, VA must notify claimants of the information and 
medical or lay evidence needed to substantiate a claim, which 
information and evidence VA will obtain, and which the 
claimant is expected to provide.  VA must request any 
evidence in a claimant's possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

In service connection claims, the notice must also state what 
is needed to substantiate all five elements of a service 
connection claim, which are: 1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A review of the record shows the veteran was provided with 
VCAA notice in August 2003 before the initial adjudication in 
September 2003.  The veteran was also notified that VA would 
obtain service records, VA records, and records from other 
Federal agencies, and that he could submit private medical 
records or authorize VA to obtaining private medical records 
on his behalf.   

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice).  

After service connection for the disabilities at issue was 
granted, the veteran disagreed with the assigned evaluations, 
and the issues became entitlement to initial compensable 
ratings.  

When VCAA notice is given as to an original service 
connection claim, further VCAA notice of "downstream" 
issues, e.g., an initial rating or effective date, is not 
required.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  It was 
recently held in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), that VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, i.e., 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability, and that 
VCAA notice must address all of these elements.  Id. at 484, 
486, 488.  The Court did not address VAOPGCPREC 8-2003. 

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  The veteran's service medical records (SMRs) 
have been obtained, as have VA outpatient treatment (VAOPT) 
records and associated with the claim file.  Also, the 
veteran has been afforded VA examinations for the purpose of 
determining the severity of disorders at issue, which if the 
very factual matters under consideration.  

Moreover, the veteran was provided the opportunity to testify 
in support of his claims but declined to do so.  

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with. 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Considerations

Disability evaluations are determined by comparing the 
veteran's symptomatology with the criteria set forth in 
Diagnostic Codes (DCs) in VA's Schedule for Rating 
Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Rating a service-connected disability 
requires that it be viewed historically, that reports be 
reconciled into a consistent picture to accurately reflect 
the elements of the disability and that the disability be 
described in terms of the person's function under the 
ordinary conditions of daily life including employment.  38 
C.F.R. §§ 4.1, 4.2, 4.10.  A higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  When there is an 
approximate balance of positive and negative evidence the 
benefit of the doubt is to be resolved in the veteran's 
favor.  38 U.S.C.A. § 5107(b).  

DJD and DDD of the Lumbar Spine

Background

VAOPT records show that a May 2002 lumbar X-ray revealed 
normal alignment but minimal narrowing of the L1 vertebral 
body, which could be post-traumatic but might be a 
developmental variant.  There was mild diffuse osteophyte 
formation and probably minimal disc narrowing at L4-5 and 
perhaps L5-S1.  

On VA general medical examination in August 2003 it was noted 
that the veteran had bilateral Osgood-Schlatter's disease and 
had had a left knee meniscectomy 2 years ago.  Prior X-rays 
and an MRI had documented DDD of the cervical and lumbar 
spine.  About 3 months ago he was advised by his doctor to 
take off from work for 2 days because of back pain and 
soreness.  He had not been hospitalized nor had surgery for 
back problems.  When he had back pain it was confined to his 
low back and he did not describe having radicular pain down 
his lower extremities.  The examiner noted that a May 2002 X-
ray revealed minimum narrowing of the L1 vertebral body with 
mild osteophyte formation and minimum disc narrowing at L4-5 
and L5-S1.  

On physical examination the curvature of the veteran's lumbar 
spine was normal.  Forward flexion was to 85 degrees, with 
pain noted at 80 degrees.  Extension was limited to 30 
degrees and lateral flexion was to 30 degrees, bilaterally, 
and rotation was to 30 degrees, bilaterally.  The pertinent 
diagnosis was DJD and DDD of the lumbar spine.  

On VA examination in September 2004 the veteran complained of 
constant low back pain, and episodic pain in his legs.  He 
had tightness, stiffness, and a dull ache.  On a scale of 10, 
the pain was from 4 to 5 in intensity.  He had some symptom 
relief by taking Vioxx.  He had episodes of flare-ups when 
the intensity was from 6 to 7 and after a flare-up he had an 
ache that generally remained for the rest of the day.  The 
frequency of the flare-ups depended upon his activities but 
twisting his back, turning in the wrong manner, stooping or 
lifting heavy weights could precipitate a flare-up.  He had 
episodic leg pain.  He reported that in June 2004 he had had 
low back pain which radiated into the right leg but after 
taking some kind of steroid pill, prescribed by a private 
physician, it resolved.  His flare-ups of back pain were 
alleviated by taking medication, applying ice packs, ceasing 
activity, and resting.  He had some temporary decrease in 
range of motion and back function due to stiffness and pain.  
He did not have weight loss, numbness, weakness, bladder or 
bowel complaints or erectile dysfunction.  He did not use any 
assistive device for walking and had no history of falls.  He 
could walk up to 2 miles.  He had not had surgery.  He had 
discomfort on any strenuous activity, especially lifting 
heavy weights more than 30 lbs. due to his back condition.  
He remained independent in self-care.  His day to day 
activities were not precluded.  

On visual inspection of the veteran's spine, posture, gait, 
position of the head, curvature of the spine was normal.  
Thoracolumbar flexion was to 70 degrees, extension was to 25 
degrees, lateral flexion was to 30 degrees, bilaterally, and 
rotation was to 40 degrees, bilaterally.  There was some 
tenderness of the lumbosacral spine but no paraspinal spasm.  
Straight leg raising was negative.  There was no pain on 
motion.  He complained of pain and stiffness at the ends of 
range of motion.  There was no pain on motion.  Range of 
motion was not additionally limited by pain, stiffness or 
lack of endurance and as well there was no objective evidence 
of painful motion, spasm, weakness or tenderness following 
repetitive use.  There was no muscle spasm and his gait was 
normal.  There was no postural abnormality, fixed deformity 
or ankylosis.  A neurological examination was unremarkable.  
There were no symptoms of IVDS.  The diagnosis was a 
lumbosacral strain with no neurological deficit in the legs.  

Rating Criteria

The veteran's claim for service connection for DJD and DDD of 
the lumbar spine was received in July 2003, after the 
criteria for rating intervertebral disc syndrome (IVDS), 
38 C.F.R. § 4.71a, DC 5293, were revised effective September 
23, 2002.  However, the criteria for evaluating spinal 
disabilities DCs 5285 through 5295 (2002) ("the old 
criteria") were revised effective September 26, 2003, after 
the claim was filed, at which time the diagnostic codes were 
renumbered, including the renumbering of DC 5295 (spinal 
strain) to DC 5237 and adding DC 5242 for degenerative 
arthritis (yet also retaining DC 5003 for degenerative 
arthritis).  

When law or regulation changes, the most favorable version 
applies and where an effective date is specified but there is 
no provision for retroactive applicability, application of 
the revised regulations prior to the stated effective date is 
precluded.  VAOPGCPREC 7-2003 (Nov. 19, 2003) (addressing the 
holding in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
overruling Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991)).  
See also VAOGCPREC 3-2000 (Apr. 10, 2000); VAOPGCPREC 11-97 
(Mar. 25, 1997); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  

So, in rating the spinal disorders for the period prior to 
the effective dates of the respective revisions, only the old 
rating criteria may be applied, but both the old and the new 
rating criteria, whichever is most beneficial, will be 
applied for the period beginning as of the respective 
revisions.  

Because in this case the original claim was received in July 
2003, after the change in the IVDS rating criteria but prior 
to the change in the spinal rating criteria, only the new 
IVDS criteria may be applied but both the old and new spinal 
rating criteria must be applied.  

IVDS Rating Criteria since September 23, 2002

The IVDS criteria prior to September 23, 2002, focused on 
subjective classifications of the overall degree of 
impairment from IVDS.  As of September 23, 2002, however, the 
pertinent considerations - either preoperatively or 
postoperatively, are (1) incapacitating episodes during the 
immediately preceding 12 months and, if so, the total 
duration of them, or (2) the combination of the neurologic 
and orthopedic manifestations of the disability under 
38 C.F.R. § 4.25.  Whichever method results in the higher 
evaluation must be used.  

As to incapacitating IVDS episodes in the past 12 months, if 
they have a total duration of at least 1 week but less than 2 
weeks, a 10 percent evaluation is warranted; if they have a 
total duration of at least 2 weeks but less than 4 weeks, 
a 20 percent evaluation is warranted; if they have a total 
duration of at least 4 weeks but less than 6 weeks, a 40 
percent evaluation is warranted.  

Note 1 to the revised DC 5293 defines an incapacitating 
episode as a period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by and treatment by a 
physician.  Supplementary Information in the published final 
regulations states that treatment by a physician would not 
require a visit to a physician's office or hospital but would 
include telephone consultation with a physician.  If there 
are no records of the need for bed rest and treatment, 
by regulation, there are no incapacitating episodes.  67 Fed. 
Reg. 54345, 54347 (August 22, 2002).  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a). 

Mild incomplete paralysis of the sciatic nerve warrants a 10 
percent rating.  A 20 percent rating requires moderate 
incomplete paralysis of the sciatic nerve.  A 40 percent 
rating requires moderately severe incomplete paralysis of the 
sciatic nerve.  

Spinal Rating Criteria Prior to September 26, 2003

Under DC 5003, if degenerative arthritis is established by X-
rays, compensation may be awarded under three circumstances:  
(1) when limitation of motion meets the schedular criteria 
for the joint(s) affected and is objectively confirmed, 
such as by swelling, muscle spasm, or satisfactory evidence 
of painful motion; (2) when objectively confirmed limitation 
of motion is noncompensable under schedular rating criteria 
10 percent is assigned for each major joint or minor joint 
group affected; (3) when there is no limitation of motion, 
10 or 20 percent will be assigned depending on the degree of 
incapacity, if there is X-ray evidence of 2 or more major 
joints or minor joint groups.  Hicks v. Brown, 8 Vet. 
App. 417, 420 (1995).  

Under 38 C.F.R. § 4.71a, DC 5292, slight limitation of motion 
of the lumbar spine warrants a 10 percent rating, moderate 
limitation of motion a 20 percent rating, and severe 
limitation of motion a 40 percent rating.  

38 C.F.R. § 4.71a, DC 5295 (for lumbosacral strain), and DC 
5294 (for sacroiliac injury or weakness) provide that a 
lumbosacral strain with characteristic pain on motion 
warrants a 10 percent rating.  With muscle spasm on extreme 
forward bending with loss of lateral spine motion, a 20 
percent rating is warranted.  When severe with listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, a maximum 40 
percent rating is warranted. 

When assessing the severity of a musculoskeletal disability 
that is at least partly rated on the basis of limitation of 
motion, consideration must be given to any additional 
functional impairment above and beyond the limitation of 
motion objectively demonstrated, such as during times when 
the symptoms are most prevalent ("flare-ups") due to the 
extent of his pain (and painful motion), weakness, premature 
or excess fatigability, and incoordination - assuming these 
factors are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  

As to other DCs for rating spinal disabilities prior to 
September 26, 2003, in this case, there is no evidence of a 
vertebral fracture or any spinal cord involvement and, so, 
38 C.F.R. § 4.71a, DC 5285 is not applicable.  Also, there 
has never been any evidence of favorable or unfavorable bony 
vertebral fixation or ankylosis and, so, DCs 5286 and 5289 
are not applicable either.  

Spinal Rating Criteria as of September 26, 2003

Note 6 to the General Rating Formula for Diseases and 
Injuries of the Spine (effective September 26, 2003) provides 
that IVDS is to be rated under either of two methods, 
whichever results in the higher rating when all disabilities 
are combined under 38 C.F.R. § 4.25.  IVDS may be rated under 
the Formula for Rating IVDS Based on Incapacitating Episodes 
(which became effective September 23, 2002), or under the 
General Rating Formula for Disease and Injuries of the Spine, 
Note 1 of which provides that any associated objective 
neurologic abnormalities, including but not limited to bowel 
or bladder impairment, are to be rated separately under 
appropriate DCs.  

The spinal rating criteria (other than for IVDS) prior to 
September 26, 2003, focused on subjective factors such as 
ankylosis, either favorable or unfavorable (formerly DCs 5286 
through 5289) and subjective classifications of the degree of 
limitation of motion (formerly DCs 5290 through 5292), except 
that other factors were taken into consideration for 
residuals of a vertebral fracture (formerly DC 5285) and 
sacro-iliac injury and weakness and lumbosacral strains 
(formerly DCs 5294 and 5295).  The DCs for rating spinal 
disorders were renumbered, including renumbering the DCs 
relating to limitation of motion of the lumbar spine, DC 
5292, as DC 5237 (lumbosacral or cervical strain) and DC 5242 
(degenerative arthritis of the spine) (yet also retaining DC 
5003 for degenerative arthritis).  

The General Rating Formula for Diseases and Injuries of the 
Spine created by the revised spinal rating criteria uses more 
objective criteria and other pertinent considerations with or 
without symptoms such as pain (radiating or not), stiffness, 
or aching and, thus, encompass and take into account these 
symptoms and removes any requirement that there be such 
symptoms to assign any evaluation.  68 Fed. Reg. at 51454 - 
51455 (August 27, 2003).  They provide for ratings based on 
limitation of motion of a spinal segment in either forward 
flexion or limitation of the combined range of motion of that 
spinal segment, either favorable or unfavorable ankylosis, or 
with respect to the entire spine if there is loss of more 
than 50 percent vertebral body height due to 
vertebral fracture or muscle spasm and guarding.  Note 2 sets 
forth maximum ranges of motion for the spinal segments, 
except that a lesser degree of motion may be considered 
normal (as explained in Note 3) and Note 4 states that range 
of motion should be measured to the nearest five degrees.  

Under 38 C.F.R. § 4.31, a 0-percent evaluation (i.e., a 
noncompensable rating) is assigned when the revised 
requirements for a compensable rating are not met.  68 Fed. 
Reg. 51454, 51455 (August 27, 2003).  

Note 2 to the General Rating Formula provides that normal 
forward flexion of the thoracolumbar spine is to 90 degrees, 
extension is to 30 degrees, left and right lateral flexion 
as well as left and right lateral rotation are to 30 
degrees.  The combined range of motion refers to the sum of 
these ranges of motion and the normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  

A 10 percent rating is warranted when forward flexion of the 
thoracolumar spine is greater than 60 degrees but not greater 
than 85 degrees or the combined range of motion of the 
thoracolumar spine is greater than 120 degrees but not 
greater than 235 degrees (the maximum combined range of 
motion being 240 degrees), or if there is either (1) muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, (2) vertebral 
body fracture with loss of 50 percent or more of body height.  

A 20 percent rating is warranted when forward flexion of the 
thoracolumar spine is greater than 30 degrees but not greater 
than 60 degrees or the combined range of motion of the 
thoracolumar spine is not greater than 120 degrees (the 
maximum combined range of motion being 240 degrees), or if 
there is either (1) muscle spasm or guarding severe enough to 
result in abnormal gait or abnormal spinal contour, e.g., 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is 30 degrees or less; or, there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is warranted when there is unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
rating is warranted when there is unfavorable ankylosis of 
the entire spine.  

Ankylosis is immobility and consolidation of a joint due to 
disease, injury or surgical procedure.  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 
Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995).  Ankylosis is stiffening or fixation of 
a joint as the result of a disease process, with fibrous or 
bony union across the joint.  Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996).  

Analysis

To warrant a rating in excess of 10 percent under the new 
IVDS criteria the veteran would have to have incapacitating 
IVDS episodes in the past 12 months, of a total duration of 
at least 2 weeks but less than 4 weeks or a separate rating 
could be assigned for the neurologic impairment to be 
combined with any rating for the orthopedic component.  

For a rating based on incapacitating episodes there must be 
records of the need for bed rest and treatment.  Here, there 
are no such records.  However, even the veteran's own self-
related history shows that he has not such incapacitating 
episodes.  Accordingly, an increased rating based on the 
duration of incapacitating episodes is not warranted.  

With respect to rating on the basis of a combination of 
neurologic and orthopedic manifestations, the veteran has 
reported having had only a single and isolated episode of 
pain radiating down his right leg.  There is no evidence of 
chronic radicular pain and, in fact, the veteran reported 
that it had resolved after treatment.  Moreover, there is no 
evidence of impaired motor function, including no weakness 
or impaired reflexes, and no evidence of diminished 
sensation.  

So, because there is no basis for a separate compensable 
rating for neurologic dysfunction due to IVDS and there are 
no incapacitating episodes of IVDS, a rating greater than 10 
percent is not warranted under the new IVDS rating criteria.  

The initial 10 percent rating was assigned on the basis of 
slight limitation of motion of the lumbar spine, under 
38 C.F.R. § 4.71a, DC 5292.  The results of the VA 
examinations in 2003 and 2004 do not demonstrate that the 
veteran has more than slight limitation of motion.  The 
recent VA examination in 2004 shows that he does not have 
muscle spasm or unilateral loss of spinal motion which is 
required under the old rating criteria for a rating in excess 
of 10 percent for a lumbosacral strain.  Further, he does not 
have a vertebral fracture nor spinal ankylosis.  

With respect to the new spinal rating criteria, VA 
examinations in 2003 and 2004 found some limitation of 
motion.  However, for the next higher rating of 20 percent 
forward flexion of the thoracolumbar spine must be to 60 
degrees or less, or there must be a combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees.  
Here, the combined range of motion on VA examinations in 2003 
and in 2004 was to 235 degrees and on each occasion forward 
flexion was to greater than 60 degrees.  A 20 percent rating 
is also warranted under the new criteria if there is muscle 
spasm or guarding resulting in abnormal gait or abnormal 
spinal contour but both VA examinations found that there were 
no such clinical findings.  Similarly, there is no ankylosis, 
favorable or unfavorable, of the thoracolumbar spine.  

These findings make it clear that there the veteran does not 
have muscle spasm, moderate limitation of motion or other 
additional impairment due to other factors such as pain, 
fatigue or weakness to warrant a higher rating.  Also, there 
is no neurological impairment warranting a separate rating, 
for combination, with the orthopedic impairment.  

The United States Court of Veterans Appeals (Court) has held 
that assignment of disability ratings for orthopedic 
disabilities is to include consideration of the regulatory 
provisions set forth in 38 C.F.R. §§ 4.40 and 4.45, wherein 
functional loss, as shown by "adequate pathology," is 
deemed integral to ascertaining the severity of such 
disabilities.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
the instant case, the Board finds that the current 10 percent 
evaluation for the low back disorder sufficiently reflects 
the level of functional impairment demonstrated.  

Prostatic Hypertrophy

Background

On VA general medical examination in August 2003 it was noted 
that the veteran was having nocturia, i.e., urinating 3 times 
nightly.  His physician had started him on Hytrin, which had 
improved his nocturia.  He was not having hematuria, urgency, 
dysuria or pyuria.  It was also reported that he was not 
having urinary "frequency."  After a physical examination, 
which found that his prostate was small, non-tender, and non-
nodular, the pertinent diagnosis was benign prostatic 
hypertrophy, on therapy and currently asymptomatic.  

An August 2004 VAOPT record reflects that the veteran 
complained of frequent urination, for which in the past 
Hytrin had not been helpful.  The pertinent assessment was 
urinary frequency, consider hyperglycemia versus urinary 
tract pathology, not improved with Hytrin but, in fact, made 
worse, no history of benign prostatic hypertrophy, and 
hyperglycemia.  

On VA genitourinary examination in September 2004 the veteran 
reported that he had not been diagnosed as having benign 
prostatic hypertrophy and was not claiming that he had it.  
He alleged that his increased urinary frequency was probably 
from elevated blood glucose, based on information from his 
private physician.  He was being followed-up for his blood 
glucose levels.  He declined a rectal examination to evaluate 
any benign prostatic hypertrophy.  

Rating Criteria

38 C.F.R. § 4.115b, DC 7527 provides that prostatic 
hypertrophy is rated as voiding dysfunction or urinary tract 
infection, whichever is predominant.  

Under 38 C.F.R. § 4.115a, in rating voiding dysfunction, rate 
the particular condition as urine leakage, frequency, or 
obstructed voiding.  

Under 38 C.F.R. § 4.115a, for continual urine leakage, post 
surgical urinary diversion, urinary incontinence, or stress 
incontinence, the minimum rating is 20 percent and is 
assigned for urinary leakage requiring the wearing of 
absorbent materials which must be changed less than 2 times 
per day.  

Under 38 C.F.R. § 4.115a, for urinary frequency, a 10 percent 
rating is assigned for urinary frequency with daytime voiding 
interval between two and three hours, or; awakening to void 
two times per night.  A 20 percent rating is assigned for 
urinary frequency with daytime voiding interval between one 
and two hours, or; awakening to void three to four times per 
night.  A 40 percent rating is assigned for urinary frequency 
with a daytime voiding interval of less than one hour, or; 
awakening to void five or more time per night.  

Under 38 C.F.R. § 4.115a, for obstructed voiding, obstructive 
urinary symptomatology with or without stricture disease 
requiring dilatation 1 to 2 times per year warrants a 
noncompensable rating.  

A 10 percent rating is assigned for obstructed voiding with 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following:

1. Post void residuals greater than 150 
cc. 
2. Uroflowmetry; markedly diminished peak 
flow rate (less than 10 cc/sec). 
3. Recurrent urinary tract infections 
secondary to obstruction. 
4. Stricture disease requiring periodic 
dilatation every 2 to 3 months.  

Under 38 C.F.R. § 4.115a, urinary tract infections with long-
term drug therapy, 1-2 hospitalizations per year and/or 
requiring intermittent intensive management warrant the 
minimum 10 percent rating.  Recurrent symptomatic urinary 
infection requiring drainage/frequent hospitalization 
(greater than two times/year), and/or requiring continuous 
intensive management warrants a 30 percent rating.  

Urinary tract infections with poor renal function are to be 
rated as renal dysfunction.  

Under 38 C.F.R. § 4.115a, a noncompensable disability rating 
is assigned for renal dysfunction with albumin and casts with 
history of acute nephritis; or, hypertension noncompensable 
under DC 7101.  

A noncompensable disability rating is assigned for renal 
dysfunction with albumin and casts with history of acute 
nephritis; or, hypertension non-compensable under DC 7101.  
In turn, 38 C.F.R. § 4.104, DC 7101 provides for a minimum 10 
percent rating for hypertension with diastolic pressure 
predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  

The minimum compensable rating for renal dysfunction is 30 
percent which is assigned for renal dysfunction with albumin 
constant or recurring with hyaline and granular casts or red 
blood cells; or, transient or slight edema or hypertension at 
least 10 percent disabling under DC 7100.  

Analysis

There is no clinical evidence or complaints that the veteran 
has urinary infections, urinary leakage or obstructed voiding 
and there is no evidence or complaints of renal dysfunction.  
His sole complaint is of urinary frequency.  Although he 
attributes this to nonservice-connected hyperglycemia, the 
Board is precluded from differentiating between 
symptomatology attributed to different disabilities in the 
absence of medical evidence which does so.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) and Mitchem v. Brown, 9 
Vet. App. 136, 140 (1996).  

Accordingly, while the August 2003 VA examination indicated 
in one portion of the report thereof that the veteran did not 
complain of urinary frequency, in an earlier portion of the 
report it is clear that he was in fact complaining of urinary 
frequency, just as he did at the time of the August 2004 
VAOPT and on the September 2004 VA rating examination.  While 
the latter two did not indicate the degree of frequency, the 
August 2003 VA examination noted that he had to urinate 3 
times nightly.  And, under applicable rating criteria, this 
warrants a 20 percent disability rating.  

Because the veteran does not have nocturia causing him to 
void five or more times nightly, a rating in excess of 20 
percent is not warranted.  

Extraschedular Entitlement

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service-connected disorders 
under the provisions of 38 C.F.R. § 3.321(b)(1).  He has not 
been hospitalized on account of the service-connected 
disorders and they have not caused marked interference with 
his employment, i.e., beyond that contemplated by his 
assigned rating, or otherwise rendered impractical the 
application of the regular schedular standards.  

Admittedly, the veteran's overall functional impairment may 
hamper his performance in some respects, but certainly not to 
the level that would require extra-schedular consideration 
since those provisions are reserved for very special cases of 
impairment that simply is not shown here.  Consequently, the 
Board does not have to remand this case to the RO for further 
consideration of this issue.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

An initial rating for DJD and DDD of the lumbar spine in 
excess of 10 percent is denied.  

An initial 20 percent rating for prostatic hypertrophy is 
granted, subject to applicable law and regulations governing 
the award of monetary benefits.  



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


